


117 HR 3306 IH: Uyghur Stop Oppressive Sterilizations Act
U.S. House of Representatives
2021-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3306
IN THE HOUSE OF REPRESENTATIVES

May 18, 2021
Mrs. Hartzler (for herself and Mr. Suozzi) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To address state-sanctioned violence against women in the People’s Republic of China, including rape and torture in detention and forced sterilizations, forced abortions, and other coercive birth restriction policies, particularly in the Xinjiang Uyghur Autonomous Region, and for other purposes.


1.Short titleThis Act may be cited as the Uyghur Stop Oppressive Sterilizations Act or the Uyghur SOS Act. 2.FindingsCongress finds the following:
(1)Eyewitness accounts provide credible documentation of widespread forced sterilization and sexual violence against Uyghur and Kazakh women in the People’s Republic of China, including investigations and independent interviews by global media outlets. (2)Women who survived internment camps report that they were forced to undergo multiple injections of unknown medicines that caused temporary or permanent loss of menstrual cycles.
(3)Chinese Government documents demonstrate rapid declines in population in two predominately Uyghur prefectures of the Xinjiang Uyghur Autonomous Region between 2015 and 2018, and an unprecedented near-zero birth rate target for 2020 in one district. Government documents mandate that birth control violations are punishable by extrajudicial internment in training camps. (4)Chinese Government documents from 2019 reveal plans for a campaign of mass female sterilization in rural Uyghur populated regions of the Xinjiang Uyghur Autonomous Region, to be continued in 2020 with increased funding. Publicly available budgets indicate that this project had sufficient funding to perform hundreds of thousands of tubal ligation sterilization procedures in 2019 and 2020.
(5)In 2019, the Government of the Xinjiang Uyghur Autonomous Region planned to subject at least 80 percent of women of childbearing age in the four southern, rural, minority prefectures to intrusive birth-prevention surgeries. (6)A leaked report written by Nankai University researchers for the Chinese Government confirms the intent of intention of state-organized forced labor transfers as having the ultimate purpose of assimilating Uyghurs, breaking up their society, and altering demographic trends.
(7)The policy of state-sponsored forced population-transfer program, which separates married couples and forcibly places unmarried individuals into controlled environments where they cannot marry or form a family, is a violation of the fundamental right to marry and to found a family, as codified by Article 16 of the Universal Declaration of Human Rights (1948). (8)Under the becoming family homestay program initiated by the government of the People’s Republic of China in the Xinjiang Uyghur Autonomous Region, government workers and other Communist Party members are assigned to live with ethnic minority families in their homes to conduct surveillance and compile information on family members, in arrangements which leave these families vulnerable to sexual violence and other types of abuse.
(9)On January 7, 2021, an official social media account for the Government of China said that a Study shows that in the process of eradicating extremism, the minds of Uygur women in Xinjiang were emancipated and gender equality and reproductive health were promoted, making them no longer baby-making machines [and] … . They are more confident and independent.. (10)Uyghur and Kazakh women who have given testimony to reporters about sexual violence and forced sterilizations in mass internment camps have been intimidated and their families threatened by security officials from the People’s Republic of China.
(11)Article Two of the Genocide Convention of 1948, which China has signed and ratified, states that  genocide means any of the following acts committed with intent to destroy, in whole or in part, a national, ethnical, racial or religious group, as such:
(A)Killing members of the group; (B)Causing serious bodily or mental harm to members of the group;
(C)Deliberately inflicting on the group conditions of life calculated to bring about its physical destruction in whole or in part; (D)Imposing measures intended to prevent births within the group;
(E)Forcibly transferring children of the group to another group.. (12)On January 19, 2021, the Secretary of State released a determination about atrocities in the Xinjiang Uyghur Autonomous Region that stated that the ongoing crimes against humanity against the predominantly Muslim Uyghurs and other members of ethnic and religious minority groups include forced sterilization, and called upon the PRC immediately to release all arbitrarily detained persons and abolish its system of internment, detention camps, house arrest and forced labor; cease coercive population control measures, including forced sterilizations, forced abortion, forced birth control, and the removal of children from their families; and end all torture and abuse in places of detention . . . .
(13)That same determination concluded that, after careful examination of the facts, the Government of China was committing genocide against Uyghur, Kazakh, and other ethnic minority groups in the Xinjiang Uyghur Autonomous Region. (14)Secretary of State Tony Blinken affirmed that the United States Government recognizes the atrocities faced by Uyghurs and other ethnic and religious minorities in the Xinjiang Uyghur Autonomous Region as ongoing genocide and crimes against humanity and said the United States will hold the Government of China responsible for the atrocities committed in the Xinjiang Uyghur Autonomous Region.
3.Statement of policyIt is the policy of the United States— (1)to regard the prevention of genocide and other atrocity crimes as a national interest particularly when those actions target Uyghurs, Kazakhs, and Kyrgyz and other predominately Muslim ethnic minorities in the Xinjiang Uyghur Autonomous Region through mass arbitrary detentions, forced labor, forced sterilizations, forced abortions and other coercive birth restrictions policies, sexual violence and other torture in detention, and forced transfer of children to orphanages and boarding schools;
(2)to condemn genocide and work diplomatically to end genocide and other atrocity crimes, including by calling on foreign governments, through both bilateral discussions and in multilateral organizations, to denounce and take actions to end the atrocity crimes perpetuated in the Xinjiang Uyghur Autonomous Region; (3)to raise the issue of state-sanctioned violence against women, including rape, torture, and coercively enforced population control policies in the People’s Republic of China, in all multilateral organizations where the United States and the People’s Republic of China are members, including at the United Nations Security Council;
(4)to consider state-sanctioned violence against women, including forced sterilizations and forced abortions and the systematic use of rape and torture in mass internment camps in the Xinjiang Uyghur Autonomous Region as a gross violation of internationally-recognized human rights; and (5)to use all the existing United States authorities, including visa and financial sanctions, to hold accountable individuals and entities responsible for genocide and other atrocity crimes in the People’s Republic of China, section 6 of the Uyghur Human Rights Policy Act (Public Law No: 116–145) and including section 1263 of the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of the National Defense Authorization Act for Fiscal Year 2017; 22 U.S.C. 2656 note).
4.Sense of Congress concerning atrocity crimes in the Xinjiang Uyghur autonomous regionIt is the sense of Congress that— (1)the atrocities perpetrated by the Government of the People’s Republic of China against Uyghurs, Kazakhs, Kyrgyz, and other predominately Muslim ethnic minorities in the Xinjiang Uyghur Autonomous Region are horrific and ongoing and constitute genocide and crimes against humanity;
(2)all governments, including the United States, and international organizations, such as the United Nations and the Office of the Secretary-General, should call the atrocities perpetuated by the Government of the People’s Republic of China, including the mass arbitrary detention of ethnic minorities; forced sterilizations and forced abortions and other sexual violence; and forced labor, as genocide and crimes against humanity; (3)the United States, in coordination with allies and partners, should strongly condemn the intimidation and threats targeting Uyghur and Kazakh women who provide public evidence of sexual violence and forced sterilizations and forced abortions in mass internment camps and the journalist who report these stories;
(4)member states of the United Nations should consider all Uyghurs and other ethnic minorities detained and imprisoned through the justice system in the Xinjiang Uyghur Autonomous Region as arbitrarily detained due to the severe restrictions on information regarding the cases and because research by human rights organizations indicate that long prison sentences were given to individuals for practicing their religion or engaging in other internationally-recognized human rights; (5)member states of the United Nations should condemn the atrocities committed by the Government of the People’s Republic China, including forced sterilizations and other state-sanctioned violence against women, and take steps to prevent further crimes against humanity and genocide in the Xinjiang Uyghur Autonomous Region including by demanding that the Government of the People’s Republic of China—
(A)immediately adhere to its commitments under the Convention on the Prevention and Punishment of the Crime of Genocide; (B)end all forced sterilization, forced abortions, and other state-sanctioned violence against women;
(C)release all individuals from internment camps, and all others who are unjustly or arbitrarily detained, including those engaged in forced labor programs or separated from their families in state-run boarding schools; (D)end harassment and restrictions on foreign journalists while they are traveling in the Xinjiang Uyghur Autonomous Region and immediately end any threats and intimidation directed at journalists for reporting about conditions there; and
(E)guarantee the right to the freedom of religion, including by rebuilding mosques and restoring holy sites and cemeteries; (6)member states of the United Nations should take action to collect and preserve evidence of genocide and crimes against humanity and establish appropriate special mechanisms and tribunals to hold accountable officials responsible for genocide and crimes against humanity, including through the establishment of an international Commission on Inquiry on Atrocity Crimes in the Xinjiang Uyghur Autonomous Region; and
(7)the Department of State should be commended for raising the issue of atrocity crimes and its public determination that the Government of the People’s Republic of China is responsible for an ongoing genocide and for crimes against humanity in the Xinjiang Uyghur Autonomous Region. 5.Strategy to address genocide in the Xinjiang Uyghur autonomous region (a)FindingCongress finds that—
(1)the determination of the Secretary of State that the Government of the People’s Republic of China is responsible for perpetrating both genocide and crimes against humanity targeting Uyghurs and other predominately Muslim ethnic minority groups in Xinjiang Uyghurs Autonomous Region is an issue on which there is widespread bipartisan support in Congress; and (2)the atrocities being committed in China are both horrific and ongoing.
(b)Strategy requiredNot later than 60 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a report that includes a strategy specifically describing— (1)the steps already taken to tangibly address atrocity crimes occurring in the Xinjiang Uyghur Autonomous Region, especially during the period following the January 19, 2021, determination that genocide and crimes against humanity were occurring in the Xinjiang Uyghur Autonomous Region; and
(2)a strategy for ending the atrocity crimes occurring in the Xinjiang Uyghur Autonomous Region, including by— (A)holding accountable persons or entities responsible for committing such atrocity crimes by addressing, through existing or new export controls or import restrictions, the issues of mass biometric surveillance and forced labor programs in China;
(B)gaining access for United Nations, United States, and other diplomats and foreign journalists to the Xinjiang Uyghur Autonomous Region; and (C)protecting Uyghurs, Kazakhs, Kyrgyz, and other ethnic minorities affected by the atrocities committed by the Government of the People’s Republic of China.
(c)Form and publicationThe report required under subsection (b) shall be submitted in unclassified form and shall be made publicly available, but may include a classified annex. (d)Appropriate congressional committeesIn this section, the term appropriate congressional committees means—
(1)The Committee on Foreign Affairs, the Committee on Armed Services, and the Committee on Appropriations of the House of Representatives. (2)The Committee on Foreign Relations, the Committee on Armed Services, and the Committee on Appropriations of the Senate.
6.Protection of Uyghurs, Kazakhs, and other ethnic minorities in the Xinjiang Uyghur autonomous regionThe Secretary of State shall provide all appropriate assistance to women who belong to the Uyghur, Kazakh, Kyrgyz, or other ethnic minority and who experienced sexual violence, torture, forced sterilizations and forced abortions in the People’s Republic of China in order for them to receive needed medical care and psychological support. All existing authorities shall be used to allow such women to at least temporarily enter the United States. 7.Sanctions with respect to individuals committing responsible for or complicit in forced sterilizations, forced abortions, or other sexual violence (a)Statement of policyIt is the policy of the United States to consider any foreign person or entity responsible for, complicit in, or having directly or indirectly engaged in forced sterilizations, forced abortions, or other sexual violence targeting any individual in the Xinjiang Uyghur Autonomous Region as having committed gross violations of internationally recognized human rights for purposes of imposing the sanctions detailed in the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of the National Defense Authorization Act for Fiscal Year 2017; 22 U.S.C. 2656 note).
(b)Denial of entry for foreign nationals engaged in establishment or enforcement of forced abortion or sterilization policySection 801 of the Admiral James W. Nance and Meg Donovan Foreign Relations Authorization Act, Fiscal Years 2000 and 2001 (Public Law 106–113; 8 U.S.C. 1182e) is amended— (1)in subsection (b), by striking minister. and inserting 
minister, unless— (1)the Secretary of State makes a public determination that the forced sterilizations, forced abortions, or other coercive population control policies were being committed or enforced with the intent to destroy, in whole or in part, a national, ethnic, racial or religious group and therefore constitute genocide or crimes against humanity; or
(2)the Secretary of State finds that such coercive population control policies were targeting Uyghurs, Kazakhs, Tibetan or other ethnic minorities or individuals peacefully expressing internationally-recognized human rights in the People’s Republic of China.; (2)in subsection (c), by striking national interest and inserting national security interest; and
(3)by adding at the end the following new subsections:  (d)NoticeThe Secretary of State shall make a public announcement each time sanctions are imposed under this section as a result of a determination or finding described in subsection (b)(1) or (b)(2), respectively.
(e)Information requested by CongressThe Secretary of State shall, upon request of a Member of Congress— (1)provide information about the use of the sanctions described in this section, including the number of times imposed, disaggregated by country and by year; or
(2)provide a classified briefing that includes information about the individuals or entities sanctioned pursuant to this section and any other Act authorizing sanctions with respect to the conduct of such individuals or entities..  